Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 13, 1967, convicting him of attempted grand larceny in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. Prior to the conviction herein appellant was convicted in the Superior Court of California, on his plea of guilty, of grand theft. He contends he was improperly sentenced herein as a second felony offender on the basis of the prior conviction in California. The California information was not produced by the People. Appellant made no objection to this omission by the People at the trial level and raised this issue for the first time on this appeal. Ordinarily, this court will not consider a question of law which was not raised at the trial level, unless the dissatisfied party did not have a full opportunity to raise it at trial, and justice and fairness require entertaining the issue on appeal (City of Buffalo v. New York, L.E. & W.R.R,. Co., 152 N. Y. 276). However, in the case at bar appellant had every chance to make his argument at trial and there is no reason to permit him to raise new questions now. Beldock, P. J., Christ, Hopkins, Munder and Kleinfeld, JJ., concur.